Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed June 29, 2022.  
New claims 16-20 are acknowledged.  Claims 1, 2 and 4-7 have been amended.  
Claims 1-20 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 29, 2022 is acknowledged.  
Claims 9-12, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 29, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 13 and 16-20 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed June 29, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed November 29, 2021 has been considered, however, an English Translation has not been provided for Citation No. 3, Office Action issued for RU 2019140837 mailed September 3, 2021, 12 pages. The Examiner has lined-through this reference to indicate that it has not been considered on the merits.  Accordingly, the Examiner has considered the IDS and a signed copy is enclosed herewith.
Applicant’s IDS filed November 14, 2019 has been considered, however, an English Translation has not been provided for Citation No. AA, CN105331634A. The Examiner has lined-through this reference to indicate that it has not been considered on the merits.  Accordingly, the Examiner has considered the IDS and a signed copy is enclosed herewith.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.


Drawings
The Drawings filed on November 4, 2019 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over Lau et al. (Cell Reports, 2014 Vol. 9:1673-1680, submitted on the IDS filed November 4, 2019 and provided herein with Supplemental Information).
The claims are drawn to a gene expression system comprising:(a) a nucleotide sequence encoding Ascl1; (b) a nucleotide sequence encoding Brn2; and (c) at least one nucleotide sequence encoding a REST-silencing sequence capable of suppressing REST-expression.
Lau et al. is relevant and relied upon in its entirety.  Lau et al. discloses (whole document): A gene expression system comprising a. a nucleotide sequence encoding Ascl1; b. a nucleotide sequence encoding Brn2; and c. at least one nucleotide sequence encoding a REST-silencing sequence capable of suppressing REST-expression (here: miR-124); the gene expression system is a lentiviral vector, wherein the nucleotide sequences are under the control of the PGK promoter and wherein the gene expression system further comprises a Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element (WPRE).  It is noted that miR-124 suppresses the function of REST in neurons as evidenced by Åkerblom et al. (The Neuroscientist, 2014 Vol. 20:235-242).
Lau et al. does neither explicitly say whether the nucleotide sequences (a), (b) and (c) are comprised in a single vector or not. However, since the Figures repeatedly show results of cells transduced with (a), (b) and (c) simultaneously, it is assumed that the nucleotide sequences (a), (b) and (c) are comprised in a single vector.  For further explanation, see Lau et al. at Figure 1C and Figure S2, ABM-miR-124.T, for example.  
Lau et al. further discloses: a mammalian cell (mouse and human fibroblast cell) transformed, transduced or transfected with said gene expression system and an induced neuron cell obtainable by carrying out a method of inducing neurons directly from fibroblast cells comprising the step of introducing said gene expression system into a fibroblast cell by transduction, wherein following the introduction of the gene expression system into the fibroblast cells, the cells are cultured in neural differentiation medium (here: NDiff227). It is noted that said transduced cells are for use in cell therapy.
Lau et al. teach that fibroblasts were converted with Ascl1 alone (A), or in combination with Brn2 (AB) or Myt1L (AM), however, Lau et al. do not necessarily teach the order of the nucleotide sequences of (a) and (b) is pBrn2.pAscl1 or pgk.Brn2.pgk.Ascl1.  The order of pBrn2.pAscl1 or pgk.Brn2.pgk.Ascl1 is a matter of design choice, and rely on the well-known prior art teachings of Lau et al. to arrive at a particular order of sequence expression.  That is, the nucleotide sequences encoding Asc1 and Brn2 can be incorporated and configured into the gene expression system in any order and one of ordinary skill in the art could determine by routine experimentation the order of the first and second nucleotide sequence during the course of optimization.  
For the reasons above, claims 1-8, 13, 16-18 and 20 are anticipated by or obvious over Lau et al., absent some evidence to the contrary.

******
Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (Cell Reports, 2014 Vol. 9:1673-1680, submitted on the IDS filed November 4, 2019 and provided herein with Supplemental Information) in view of Xue et al. (Cell, 2013 Vol. 152:82-96).
The claims are drawn to a gene expression system comprising:(a) a nucleotide sequence encoding Ascl1; (b) a nucleotide sequence encoding Brn2; and (c) at least one nucleotide sequence encoding a REST-silencing sequence capable of suppressing REST-expression, wherein the REST-silencing sequence is shRNA.
Lau et al. is relied upon as discussed above.
Lau et al. do not teach that the REST-silencing sequence is shRNA. 
Xue et al. teach shRNA targeted to REST is able to trigger neuronal differentiation on primary mouse embryo fibroblasts.  See Figure 3F, for example. 
Before the effective filing date of the claimed invention, it was obvious to make and use a gene expression system comprising:(a) a nucleotide sequence encoding Ascl1; (b) a nucleotide sequence encoding Brn2; and (c) at least one nucleotide sequence encoding a REST-silencing sequence capable of suppressing REST-expression for the purpose of converting fibroblasts to a neuronal state as taught and suggested by the prior art of Lau et al.
A person of ordinary skill in the art would have been motivated and expected reasonable success to have the REST-silencing sequence comprise shRNA since the prior art of Xue et al. taught the successful design and use of shRNA targeted to REST for the induction of neuronal differentiation on mouse fibroblasts.
Therefore, the invention of claims 1 and 19 would have been prima facie obvious before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635